ON REHEARING.
Seevers, Ch. J.
same. Upon the application of the plaintiff a re-hearing was granted, because it was claimed that the judgment should not have been reversed as to the defendant, Hutchinson. The latter made a report to the board of supervisors at the time the bond sued on was approved and accepted, in which was stated the amount of money belonging to the various funds in his hands, to which was attached a certificate signed by him as follows: “I hereby certify that the within is a true statement, of the condition of the treasurer’s office and cash now in my hands as treasurer of Webster county.” On the trial said Hutchinson sought to prove that said report and certificate were false, and that he did not have the money on hand as therein stated, and also that the board had knowledge of such fact before and at the time the- bond was approved. The court refused to permit the evidence to be introduced. Before the bond could be legally approved, the board should have ascertained that Hutchinson had in his hands the money shown by the report to be due the county.- Code, § 690. The defendant knew, when he made the report and certificate, they were false *726and fraudulent. Both were made for a fraudulent purpose. We think he is estopped from showing that'he did not have the money on hand as he represented he had, as thereby he procured the approval of the bond whereby the county has been prejudiced.. The fact that the board knew of the fraud and participated therein, should not prevent -the operation of the estoppel in favor of the county and against Hutchinson, the person by whom it was perpetrated. The court, therefore, did not err in rejecting the evidence aforesaid.
2. jury : tpxi?atiugn ir£i°.rs'new It is insisted by said Hutchinson that, because of the misconduct of some of the persons composing the jury, a new trial should have been granted. It is claimed they drank intoxicating liquors during the trial. We have examined the evidence bearing upon this question, and our conclusion is that, with one exception, the court was warranted in finding that a preponderance of the evidence was to the effect that said jurors did not drink intoxicating liquors. The exception is that one of the jurymen did drink such liquors at the instance and solicitation of one of the defendants. We are not prepared to hold that a new trial should be granted in such 'case. The former judgment of this court • is, therefore, modified. The judgment of the court below must be reversed as to all the defendants except Hutchinson, and as to him it will be affirmed.
3. practice: ooiu-t3:rarguiSm0g.re The appellee filed the usual petition for a re-liearing, and thereon a re-hearing was granted. The appellee then filed what is designated as an argument on re-hearing. To this the appellants filed a reply. Thereupon the appellee filed a further argument. Appellants move the court to strike the latter from the files, because the same is unauthorized and unknown to the law-. Both the statute and rules of the court in terms provide that the petition for a re-hearing shall stand as the argument of the petitioner therefor. If the court so indicates, the other party may file a reply to the petition. Buie 88, Code, § 3202.
When the re-hearing was granted, the court directed that *727an argument be filed. This contemplated such argument only as was authorized by the rules and statute; that is a reply to the petition for a re-hearing. This is the end of the argument. Neither party can file anything additional. The motion to strike must be sustained. As we have read all that has been said by counsel, the only effect of the ruling is to tax the costs of printing the paper struck from the files to the appellee. This, however, is not material in this case, because we deem it proper on our own motion to direct that all the costs of the re-hearing be taxed to the appellee. We need not state the facts in relation to the submission of this cause. They were peculiar, and counsel will understand why we deem this order just and equitable.